Name: 90/147/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 5 March 1990 on the opening of tariff preferences for products within the province of the ECSC Treaty originating in the overseas countries and territories associated with the Community
 Type: Decision
 Subject Matter: executive power and public service;  international trade;  tariff policy
 Date Published: 1990-03-30

 Avis juridique important|41990D014790/147/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 5 March 1990 on the opening of tariff preferences for products within the province of the ECSC Treaty originating in the overseas countries and territories associated with the Community Official Journal L 084 , 30/03/1990 P. 0109 - 0109DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 5 March 1990 on the opening of tariff preferences for products within the province of the ECSC Treaty originating in the overseas countries and territories associated with the Community (90/147/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the provisions applicable by virtue of Decision 86/284/ECSC (1) should be maintained in force for such time as is needed to propose and adopt a new Decision on association, while at the same time allowing products originating in the overseas countries and territories to be covered by the same rules of origin as applied to the ACP States, and from the same date; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Article 7 of Decision 86/284/ECSC is replaced by the following: 'Article 7 This Decision shall apply until not later than 28 February 1991.' Article 2 Article 4 of Decision 86/284/ESCS is replaced by the following: 'Article 4 The concept of originating products and the methods of administrative cooperation relating thereto shall, in the case of the OCT, be those, mutatis mutandis, laid down for the ACP States in Annex II to Decision No 2/90 of the ACP-EEC Council of Ministers of 27 February 1990 on transitional measures to be applied from 1 March 1990 (2). (2) OJ No L 84, 30. 3. 1990, p. 2.' Article 3 This Decision shall be published in the Official Journal of the European Communities. It shall apply with effect from 1 March 1990. Done at Brussels, 5 March 1990. For the Council The President G. COLLINS (1) OJ No L 175, 1. 7. 1986, p. 111.